El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
En este procedimiento de injunction para recobrar la posesión alegó la demandada la excepción previa de no aducir la demanda hechos determinantes de causa de acción. Esa excepción fué desestimada por la corte, la que después del juicio dictó sentencia contra la demandada; y en esta apela-ción señala como primer motivo de error el haber desestimado la corte dicha excepción previa.
Dice la apelante en su alegato que su excepción previa está justificada porque en la demanda no se describe el pedazo de solar en litigio de manera tan clara que pueda ser identificado por el márshal en un momento dado.
El apelado expone en su demanda que desde hace algunos años está -en posesión de un solar de 405 metros cuadrados en 3a población de Humacao y hace su descripción por puntos, *762medidas’ y colindancias, apareciendo de ella qne en ese solar existe nna. casa y qne la colindancia oeste del solar es la calle del Desengaño y Angela Moreno, siendo la colindancia norte el ensanche de José Manuel Pérez;- y la porción de ese solar de qne el demandante alega ha sido privado por la demandada es nna faja de terreno en la colindancia oeste con Angela Moreno qne tiene 21.50 metros de largo por 2.50 metros de ancho en la colindancia con el ensanche de José Manuel Pérez y 4.25 metros en la otra base. Nos parece que con esos datos el pedazo de solar está bien identificado.
En la demanda se dice qne la demandada hizo el despojo contra la voluntad del demandante, sin su consentimiento y de nna manera subrepticia, valiéndose de amenazas consistentes en agredir a cualquier persona, que tratará de impedir los actos que estaba realizando; palabras que la apelante estima son antagónicas y que por esto no existe causa de acción.
Esas palabras alegan el acto del despojo por la deman-dada, esencial en el procedimiento que se instituyó, y no hay antagonismo entre ellas pues todas se refieren a la falta de consentimiento del demandante.
También se alega que la demanda no está bien jurada, pero eso no es así pues la persona que la jura dice que todos los hechos expuestos en ella son ciertos y le constan de propioconocimiento y que hace ese juramento porque el demandante no tiene conocimiento personal de los hechos.
 El segundo motivo de error es por haber sido desestimada la moción solicitando sentencia {nonsuit) fun-dada en que la prueba no sostiene las alegaciones de la. de-manda; y. el tercero, porque hubo error al dictar sentencia a favor del demandante. Ambos motivos de error pueden ser considerados conjuntamente pues se refieren a la insu-ficiencia de la prueba para sostener la sentencia.
Hemos examinado la evidencia que fué presentada pofi las partes y encontramos que es suficiente para sostener la *763sentencia apelada, pues por los testigos del demandante lia quedado demostrado que estaba en posesión del terreno qne reclama criando lo ocupó la demandada con una cerca que puso. -La apelante no negó en su declaración que hizo poner tal cerca, aunque ella y sus testigos dicen que está colocada dentro de los terrenos que le pertenecen. Como cuestión de hecho la demandada Moreno ocupó un terreno que estaba poseyendo el demandante; y si esa cerca divisoria de las propiedades contiguas ha sido colocada por la demandada en terrenos que son propiedad suya es cuestión' que no puede ser resuelta en el procedimiento origen de este recurso.

La sentencia apelada debe ser confirmada.